DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 26-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (USPAPN 2018/0225820) in view of Liu et al. (“An optical flow approach to tracking colonoscopy video”).
Regarding claim 1, Liang discloses:
a processor; and memory storing instructions (see para [159], a computer), which when executed by the processor, cause the processor to:
receive the video recording of the colonoscopy performed on the colon (see para [58], receiving a colonoscopic video with multiple frames);
detect informative frames in the video recording, wherein a frame is informative if the clarity of the frame is above a threshold or if the frame includes clinically relevant information about the colon (see para [59], [60], and [63], detect informative frames that are in-focus (i.e., which requires an inherent threshold for determining whether an image frame is in-focus or out-of-focus) or have an informativeness score above a threshold);
generate scores indicating severity levels of a disease for a plurality of the informative frames (see para [64] and [65], generating a polyp probability for each of the informative frames);
generate an output indicating the scores generated for the plurality of informative frames (see para [66], generating an output indicating the polyp probabilities).

However, Liang does not disclose to: estimate locations of the plurality of the informative frames in the colon; and generate an output indicating a distribution of the scores over one or more segments of the colon by combining the scores generated for the plurality of the informative frames and the estimated locations of the plurality of the informative frames in the colon (i.e., Liang discloses, in para [66], that the polyp probabilities are displayed in addition to frame information, however, does not specify that such frame information includes its location in the colon).

In a similar field of endeavor of polyp detection, Liu discloses:
estimate locations of the plurality of the informative frames in the colon (see fig 1 and corresponding text, 3D location of frames of a colonoscopic video are estimated through aligning with a 3D model); and
generate an output indicating a distribution of the scores over one or more segments of the colon by combining the scores generated for the plurality of the informative frames and the estimated locations of the plurality of the informative frames in the colon (see fig 1 and corresponding text, 3D locations of frames with respect to the 3D model are displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liang with Liu, and display polyp probabilities and additional frame information of informative frames, as disclosed by Liang, wherein the additional frame information includes 3D location of frames with respect to a 3D model, as disclosed by Liu, for the purpose of accurately informing a user (see Liang para [66] and Liu fig 1 and corresponding text).

Regarding claim 2, Liang further discloses wherein the instructions cause the processor to generate a summary score based on the scores generated for the plurality of the informative frames and wherein the summary score indicates an overall disease severity for the colon (see para [130], generating an aggregated polyp probability).

Regarding claim 3, Liang further discloses wherein the instructions cause the processor to: input frames of the video recording to a frame classification model to identify non-informative frames and to distinguish the non-informative frames from the informative frames; and 38Attorney Docket No. 2115-008057-USreceive the informative frames from the frames in the video recording from the frame classification model (see para [78] and [79], the informative frames are classified as informative by a trained classifier).

Regarding claim 5, Liang further discloses wherein the instructions cause the processor to: input the plurality of the informative frames to a convolutional neural network to receive the scores for the plurality of the informative frames; and receive the scores for the plurality of the informative frames from the convolutional neural network (see para [103], a convolutional neural network generates the polyp probabilities for the informative frames).

Regarding claim 6, Liang further discloses wherein the instructions cause the processor to:
generate a relational database to store metadata including disease findings and scores indicating severity levels of diseases from frames of a plurality of video recordings of colonoscopies (see para [120], generating an inherent database of training frames with a binary score (i.e., “polyp or non-polyp) assigned); and
generate a convolutional neural network using the metadata and the frames to output the scores for the plurality of the informative frames (see para [120], training a classifier based on the database).

Regarding claim 26, Liang and Liu disclose:
a processor; and memory storing instructions (see rejection of claim 1, a computer), which when executed by the processor, cause the processor to:
receive the video recording of the colonoscopy performed on the colon (see rejection of claim 1, receiving a colonoscopic video with multiple frames);
detect informative frames in the video recording, wherein a frame is informative if the clarity of the frame is above a threshold or if the frame includes clinically relevant information about the colon (see rejection of claim 1, detect informative frames that are in-focus (i.e., which requires an inherent threshold for determining whether an image frame is in-focus or out-of-focus) or have an informativeness score above a threshold);
input the plurality of the informative frames to a convolutional neural network; and receive scores indicating severity levels of a disease for the plurality of the informative frames from the convolutional neural network (see rejection of claim 5, a convolutional neural network generates the polyp probabilities for the informative frames).

Regarding claim 27, Liu and Liang further disclose wherein the instructions cause the processor to: generate a relational database to store metadata including disease findings and scores indicating severity levels of diseases from frames of a plurality of video recordings of colonoscopies; and generate a convolutional neural network using the metadata and the frames to output the scores for the plurality of the informative frames (see rejection of claim 6, generate an inherent database of training frames with binary score (i.e., polyp or non-polyp) assigned, and training a classifier based on the database).

Regarding claim 28, Liu and Liang further disclose wherein the instructions cause the processor to generate a summary score based on the scores generated for the plurality of the informative frames and wherein the summary score indicates an overall disease severity for the colon (see rejection of claim 2, generating an aggregated polyp probability).

Regarding claim 29, Liu and Liang further disclose wherein the instructions cause the processor to:
estimate locations of the plurality of the informative frames in the colon (see rejection of claim 1, 3D location of frames of a colonoscopic video are estimated); and
generate an output indicating a distribution of the scores over one or more segments of the colon by combining the scores generated for the plurality of the informative frames and the estimated locations of the plurality of the informative frames in the colon (see rejection of claim 1, generating an output indicating the polyp probabilities and 3D locations of frames with respect to the 3D model are displayed).

Regarding claim 30, Liu and Liang further disclose wherein the instructions cause the processor to: input frames of the video recording to a frame classification model to identify non-informative frames and to distinguish the non-informative frames from the informative frames; and receive the informative frames from the frames in the video recording from the frame classification model (see rejection of claim 3, the informative frames are classified as informative by a trained classifier).

Regarding claim 32, Liu and Liang further disclose wherein the instructions cause the processor to: input the plurality of the informative frames to a convolutional neural network to receive the scores for the plurality of the informative frames; and receive the scores for the plurality of the informative frames from the convolutional network (see rejection of claim 5, a convolutional neural network generates the polyp probabilities for the informative frames).
Allowable Subject Matter
Claims 14-25 and 39-50 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, Liu and Liang disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose: extract features from frames of the video recording used for classifying frames as informative versus non-informative in Red-Green-Blue color space; input the features to a convolutional neural network; receive, from the convolutional neural network, bottleneck features from the frames of the video recording in Red-Green-Blue color space; convert the frames of the video recording into Hue-Saturation-Value color space; extract other features from the converted frames to identify non- informative frames and to distinguish the non-informative frames from the informative frames, wherein a frame is informative if the clarity of the frame is above a threshold or if the frame includes clinically relevant information about the colon; and generate a frame classification model using a combination of the bottleneck features and the other features to automatically identify the non- informative frames and output the informative frames
Regarding claim 39, Liu and Liang disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose: estimating motion of a camera used to capture the video recording based on pairs of frames from the plurality of the informative frames and optical flow from the pairs of frames; generating a template representing relative lengths of segments of the colon; determining, using the template, relative positions of the plurality of the informative frames in the segments of the colon based on the estimated motion of the camera; and reordering the plurality of the informative frames according to the relative positions of the plurality of the informative frames in the segments of the colon.

Claims 4, 7-13, 31, and 33-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 4, 7-13, 31 and 33-38, Liu and Liang disclose everything claimed as applied above (see rejection of claim 1), however, do not disclose the subject matter of these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pizer et al. (USPN 10,733,745) discloses selecting informative frames, wherein the camera location for each informative frames are implemented in constructing 3D endoscopy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668